Title: From George Washington to Joseph Reed, 28 December 1780
From: Washington, George
To: Reed, Joseph


                        
                            Sir,
                            New Windsor 28th Decr 1780
                        
                        Previous to the receipt of your Excellency’s favor of the 19th Instt (which only came to my hands this day) I
                            had been honored with the resolve of Congress of the 12th proceeding.
                        In consequence, a detachment belonging neither to the Troops of Pensylvania or Connecticut—Nor Citizens of
                            either, were ordered to relieve the Garrison at Wyoming.
                        The places for the depositing of Provision pointed out by my letter of the 10th Insttwas consequent of the
                            resolve of Congress of the 4th Ulto—they were the best that my Judgment at that time, or now, can fix. and I can assure you
                            that, in determining upon them, I had no regard to the views or interests of any particular States. I am with very great
                            respect Sir Yr Most Obedt & Most Hble Servt
                        
                            G. W——n
                        
                    